Fourth Court of Appeals
                                San Antonio, Texas
                                     October 16, 2014

                                   No. 04-14-00397-CV

                 IN THE INTEREST OF S.D.A., S.A.A., D.S.A., Children,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013EM506191
                        Honorable Eric Rodriguez, Judge Presiding


                                      ORDER
         The Appellant’s Request for Endorsement of Subpoenas are DENIED as not appropriate
filings in the appellate court.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court